[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-11534                ELEVENTH CIRCUIT
                                                              JULY 31, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                D. C. Docket No. 99-00150-CR-ORL-19-GJK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WILLIAM ALBERT LEWIS,
a.k.a. Slim,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (July 31, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
      William Albert Lewis, a federal prisoner convicted of a crack cocaine

offense, appeals through counsel the sentence the district court imposed after

granting his pro se motion for a sentence reduction, pursuant to 18 U.S.C.

§ 3582(c)(2) and Amendment 706, which lowered the base offense levels

applicable to offenses involving crack cocaine. The district court found that

Amendment 706 reduced Lewis’s guideline sentencing range from 324 to 405

months to 262 to 327 months, and imposed a sentence of 262 months’

imprisonment. On appeal, Lewis argues that the district court erred by failing to

consider his arguments under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct.

2348, 147 L.Ed.2d 435 (2000); United States v. Booker, 543 U.S. 220, 125 S.Ct.

738, 160 L.Ed.2d 621 (2005); and 18 U.S.C. § 3553(a) to determine whether a

further reduction was appropriate. For the reasons set forth below, we affirm.

                                          I.

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002). Under § 3582(c)(2), a district court may modify a

defendant’s term of imprisonment where he “has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by



                                          2
the Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(2). Any such reduction

must also be consistent with the Commission’s applicable policy statement in

U.S.S.G. § 1B1.10. See id.

      When considering a § 3582(c)(2) motion, a district court must engage in a

two-part analysis. “Initially, the court must recalculate the sentence under the

amended guidelines, first determining a new base level by substituting the

amended guideline range for the originally applied guideline range, and then using

that new base level to determine what ultimate sentence it would have imposed.”

United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). Next, the court must

decide, in light of the § 3553(a) factors and in its discretion, whether it will impose

the newly calculated sentence or retain the original sentence. Id. at 781.

                                           II.

      Lewis’s Apprendi argument lacks merit, because the district court was not

authorized to consider this argument in the context of a § 3582(c)(2) proceeding.

U.S.S.G. § 1B1.10(b)(1) (“[T]he court shall substitute only the [retroactive]

amendments . . . for the corresponding guideline provisions that were applied when

the defendant was sentenced and shall leave all other guideline application

decisions unaffected.”); see United States v. Melvin, 556 F.3d 1190, 1190 (11th

Cir.) (“hold[ing] that a district court is bound by the limitations on its discretion



                                            3
imposed by § 3582(c)(2) and the applicable policy statements by the Sentencing

Commission”) (emphasis added), cert. denied, 129 S.Ct. 2382 (2009).

      With regard to Lewis’s reasonableness argument, the district court

specifically stated that it had considered the § 3553(a) sentencing factors and, in

light of these factors, found the 262-month sentence to be reasonable. See United

States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997) (holding that the

district court, in ruling on a § 3582 motion, need not “articulate specifically the

applicability – if any – of each of the section 3553(a) factors, as long as the record

demonstrates that the pertinent factors were taken into account by the district

court”). Finally, to the extent that Lewis argues that Booker and Kimbrough v.

United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), apply to

§ 3582(c)(2) proceedings, his arguments are foreclosed by precedent. See Melvin,

556 F.3d at 1190; U.S.S.G. § 1B1.10(b)(2)(A) (prohibiting reduction to a “term

that is less than the minimum of the amended guideline range”). Accordingly,

upon review of the record and consideration of the parties’ briefs, we affirm

Lewis’s 262-month sentence.

      AFFIRMED.




                                           4